COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-091-CV





ERIC GANT	APPELLANT



V.



24 HOUR FITNESS WORLD WIDE INC.	APPELLEES

(“24 HOUR FITNESS SPORT”), MARK S. 

MASTON, MARCUS GUNN, POLICE OFFICER

GAROFANO, CITY OF ARLINGTON (POLICE

DEPARTMENT - RECORDS AND LEGAL), JUDGE 

SHERRY HILL OF CRIMINAL COURT SYSTEM

CCR#1, MR. MULLEN, ESQ., AND WANDA BOYER



------------



FROM THE 17
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Eric Gant appeals from the trial court’s March 14, 2003 order granting summary judgment to appellees City of Arlington and Police Officer Garofano.  On April 8, 2003, this court informed appellant that it believed it lacked jurisdiction over the appeal because the motion for summary judgment did not dispose of all the defendants in the trial court.  This court provided the parties to this appeal an opportunity to demonstrate jurisdiction, and Gant provided a response.  Gant’s response does not demonstrate that this court has jurisdiction over this interlocutory appeal.  We dismiss the appeal for want of jurisdiction.  
See
 
Tex R. App. P
. 42.3(a), 43.2(f).









SAM J. DAY

JUSTICE



PANEL D:  DAY, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED:  May 22, 2003

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4